A lease was made of a manor, rendering rent £ 10 per annum, and 100 couple of conies, to be delivered weekly, between St. Bartholomew's and St. James' feasts, so many and in such a manner as the lessor may appoint. He brought debt for the rent in debet and 49 conies in the detinet; and on a plea of the general issue, it was found for the plaintiff, and several damages were given. It was now objected that it is not alleged that the lessor had appointed in what manner they should be delivered.
If rent be reserved, as £ 40 per annum, payable weekly, as the lessor will require, although the lessor does not require it, he shall have debt for the rent at the year's end. Likewise, if a certain quantity of corn or hay be reserved. But it would in this case be a very great inconvenience; the warren may thereby be destroyed.